In a contested probate proceeding, the proponent of the purported will of the deceased Rose B. Kumstar, dated September 1, 1982 appeals from a decree of the Surrogate’s Court, Orange County (Green, J.), dated January 5,1984, which, after a jury trial, inter alia, denied probate to the purported will.
Decree affirmed, with costs payable by appellant personally.
The evidence on the record was sufficient to raise a jury question as to the issues of incompetence and undue influence, and there is no reason to disturb the jury’s findings. We have considered appellant’s other arguments and find them to be without merit. Moflen, P. J., Titone, Bracken and Rubin, JJ., concur.